OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs. The City of Amsterdam has no special duty to its fire fighters for its failure to enforce city ordinances designed to protect the general public from health, safety and fire hazards (see O’Connor v City of New York, 58 NY2d 184; Sanchez v Village of Liberty, 42 NY2d 878; Motyka v City of Amsterdam, 15 NY2d 134).
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons.